Citation Nr: 0710139	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous 
leukemia (CML), to include as due to Agent Orange exposure.

2.  Entitlement to service connection for anemia, to include 
as due to Agent Orange exposure and as secondary to CML.  

3.  Entitlement to service connection for degeneration of 
discs in the lower back, to include as due to Agent Orange 
exposure and as secondary to CML.

4.  Entitlement to service connection for a disability 
manifested by shortness of breath (SOB), to include as due to 
Agent Orange exposure and as secondary to CML.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970, including service from December 1968 to January 
1970 in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran has not been diagnosed with any disorder 
recognized by VA as being presumptively etiologically related 
to exposure to herbicide agents (Agent Orange) used in the 
Republic of Vietnam.
 
3.  There is no probative medical evidence of a nexus between 
the veteran's CML diagnosed many years post service, and any 
incident of the veteran's active military service, to include 
Agent Orange exposure.

4.  Since service connection for CML has not been 
established, the veteran's claims for service connection for 
anemia, degeneration of discs in the lower back, and a 
disability manifested by SOB due to CML cannot be 
substantiated.

5.  There is no medical evidence of a nexus between the 
veteran's anemia diagnosed many years post service, and any 
incident of the veteran's active military service, to include 
as due to Agent Orange exposure.  

6.  There is no medical evidence of a nexus between the 
veteran's degeneration of discs in the lower back, and any 
incident of the veteran's active military service, to include 
as due to Agent Orange exposure.

7.  Despite the veteran's descriptions of symptoms of 
shortness of breath, there is no objective medical evidence 
that the veteran currently has a chronic disability 
manifested by shortness of breath which is due to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CML, to include 
as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006). 

2.   The criteria for service connection for anemia, to 
include as due to Agent Orange exposure and as secondary to a 
service-connected disability, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).
 
3.  The criteria for service connection for degeneration of 
discs in the lower back, to include as due to Agent Orange 
exposure and as secondary to a service-connected disability, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

4.  The criteria for service connection for a disability 
manifested by shortness of breath, to include as due to Agent 
Orange exposure and as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for service 
connection on appeal has been accomplished.

The Board finds that the February 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence is needed to substantiate 
the claim, what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)). The RO also explained the information 
and/or evidence required from him, including medical evidence 
showing treatment for his claimed disabilities, opinions by 
his doctors medically relating those disabilities to dioxin 
exposure, and medical literature supporting his doctors' 
opinions.  The RO asked the veteran to report any additional 
evidence that he wanted VA to obtain for him. The letter 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The RO explained that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies. The RO also requested that the veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence and to return completed authorization 
forms.  He was informed of medical evidence already of 
record.  The RO also informed him that his service medical 
records were requested from the Army and if he had personal 
copies that he should provide them to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  This was, in essence, 
accomplished.

To the extent that there are any deficiencies in the February 
2003 notice letter, the Board finds that the veteran has not 
been prejudiced.  In this regard, the veteran has fully 
participated in the processing of his claim.  The veteran has 
submitted two medically opinions to relate one of his claimed 
conditions to Agent Orange exposure.  Thereafter, the veteran 
submitted his own statement in support of his claims in terms 
consistent with the criteria relating a current disability to 
service due to Agent exposure in Vietnam or due to secondary 
service connection.  The veteran has repeatedly submitted 
private medical treatment records to support his claim as 
well as opinion letters from his doctors.  In some of the 
opinion letters, his doctors noted that they were writing at 
the request of the veteran.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that any 
failure to properly notify the veteran prior to the April 
2003 rating decision was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claims were fully developed.  After 
the April 2003 rating decision, the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to his claims.  The veteran submitted an additional 
medical opinion from his family physician and another 
personnel statement in support of his claims.  Under these 
circumstances, the Board finds the veteran was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA, and thus, any notice 
deficiency was not prejudicial to the veteran.  

The veteran has neither alleged nor shown prejudice from any 
error in the timing or content of the VCAA notice.  Hence, 
the Board finds that any found failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534,549 (Fed. Cir. 1998); Cf 
38 C.F.R. § 20. 1102 (2006).

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date will be assigned in the event that 
service connection benefits are awarded.  A review of the 
record shows that the requirements set forth in Dingess have 
not been met, as the veteran was not provided with such 
notice.  Although the requirements set forth in Dingess have 
not been met, the Board finds that there is no prejudice to 
the veteran in proceeding with an issuance of a final 
decision, as the Board concludes that the preponderance of 
the evidence is against each of the claims for service 
connection on appeal.  Therefore, any question regarding the 
assignment of a disability rating or an effective date is 
rendered moot. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The Board observes that VA also satisfied the duty to assist 
the veteran.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims; as a result of 
these efforts, available service medical records and private 
medical records have been associated with the record.  The 
veteran has submitted private medical records and opinions 
from his doctors.  He submitted a letter from his sister 
confirming his contentions.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing available pertinent 
records, in addition to those noted above, that that need to 
be obtained.  The record also presents no basis for further 
developing the record to create any additional evidence in 
connection with any matter currently under consideration.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

II.  Service Connection

A.  Pertinent Laws and Regulations

Service connection, in general, may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (2006).  

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  This includes situations when there has been 
aggravation of a nonservice-connected condition that is 
proximately due to or the result of a service-connected 
disability, but the veteran shall be compensated only for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Effective October 10, 2006 38 C.F.R. § 3.310 was revised.  
38 C.F.R. § 3.310(b) provides that any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of  
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation  and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of  severity, as well as any increase in severity due 
to the natural progress of the disease, from the current 
level. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

B.  Analysis

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  Here, according to the 
veteran's military personnel records, he had a tour in 
Vietnam during the Vietnam era.  So, his exposure to Agent 
Orange is presumed.

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See id.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

In this case, neither CML, anemia, degenerative disc disease 
of the lower back, or shortness of breath are among the 
conditions for which service connection may be presumed based 
on herbicide exposure.  38 C.F.R. § 3.309(e).  In fact, VA 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for leukemia, other 
than chronic lymphocytic leukemia (CLL).  See 68 Fed. Reg. 
27630-27641 (May 20, 2003); see also 67 Fed. Reg. 42600 (June 
24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 
59232 (Nov. 2, 1999).  Therefore, service connection for the 
veteran's CML, anemia, degenerative disc disease of the lower 
back, and shortness of breath may not be presumed based on an 
association with herbicide exposure.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the veteran is not 
precluded from establishing service connection for each of 
these conditions with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

1. Chronic Myelogenous Leukemia

As stated above, in order to establish service connection on 
a direct basis, there must be (1) a current disability; (2) 
in-service incurrence and (3) a medical nexus.  See Hickson, 
12 Vet. App. at 253.  Private surgical reports, dated in 
January 2002, show that the veteran was initially diagnosed 
with acute myelogenous leukemia.  More recent records, dated 
in March 2003, indicate that the veteran is diagnosed with 
and receiving treatment for CML.  Thus, Hickson element (1), 
current diagnosis, has been met.

As to element (2), in-service incurrence, the veteran's 
service medical records (SMRs) do not indicate any diagnosis, 
complaint, or treatment for any blood conditions, cancers or 
leukemia; although it is presumed that he was exposed to 
Agent Orange in Vietnam.  The medical evidence of record 
shows that he was first diagnosed with CML no earlier than 
2002, over 30 years after his separation from service.  

In regard to Hickson element (3), medical nexus, the veteran 
submitted statements from two private physicians in support 
of his claim that his CML is related to Agent Orange 
exposure.  By law, the Board is obligated under 38 U.S.C.A. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In separate letters dated in May 2002, the veteran's family 
physician, Dr. Newsome and the veteran's treating oncologist, 
Dr. Bibawi, each opined that it was medically as likely as 
not that exposure to Agent Orange caused the veteran's 
current cancer.  While these statements speak to the question 
of etiology of the veteran's CML, the statements lack 
probative value.  Neither doctor provided scientific data - 
or rationale of any kind - to support their opinions; they 
were entirely conclusory.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his opinion goes to the weight and 
credibility of the evidence).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).  

Thereafter, in a November 2002 letter, Dr. Bibawi stated that 
the veteran had been his patient since January 2002 when he 
was first diagnosed with cancer.  He had a form of leukemia 
which had been dormant for many years, and which he had no 
symptoms.  The doctor furthered that the type of cancer the 
veteran has can be caused by exposure to toxic chemicals 
found in Agent Orange, which was sprayed in Vietnam where the 
veteran was stationed.  The doctor also stated that during 
the veteran's duties as a lineman in Vietnam, he would have 
constantly been exposed to such chemicals.  For these 
reasons, Dr. Bibawi indicated he was signing a letter on 
behalf of the veteran in support of his claim for 
compensation from in-service exposure to Agent Orange 
chemicals, which can cause the form of cancer the veteran is 
suffering from.  Dr. Bibawi furthered that he is a physician 
with the Piedmont Cancer Center and that several of his 
colleagues at the Center also concur that the veteran's 
cancer is connected with the spraying of Agent Orange in 
Vietnam.  However, Dr. Bibawi still provided no scientific 
data - or rationale of any kind - to support his opinion.  
His opinion is entirely conclusory and of little probative 
value.  See Hernandez- Toyens, 11 Vet. App. at 382.  
Additionally, the physician's use of the phrase "can be 
caused" suggests that his statement was based on speculation 
and is insufficient to form a basis for a grant of service 
connection.   See Bloom v. West, 12 Vet. App. 185 (1999) (by 
using the term "could," without supporting clinical data or 
other rationale, a medical opinion simply is too speculative 
in order to provide the degree of certainty required for 
medical nexus evidence).

In a March 2003 letter, Dr. Bibawi notes that he was informed 
by the veteran that he was in Vietnam and was exposed to 
herbicide agents, including Agent Orange.  The doctor stated 
that while it is impossible to ascertain whether the 
veteran's leukemia is indeed the result of exposure to Agent 
Orange, it is a very good possibility.  Dr. Bibawi provided 
an excerpt of an internet article reflecting that the 
initiating factor of CML was still unknown, but exposure to 
irradiation and other agents, such as benzene, were suspected 
causes.  He also submitted an internet document that listed 
fifteen herbicides used in Vietnam, none of which were listed 
as Benzene.  The Board finds that the excerpts from the 
internet articles submitted by Dr. Bibawi, as it pertains to 
the veteran's CML etiology, are general and the article does 
not serve to specifically relate the veteran's CML to Agent 
Orange exposure in service.  Therefore, the articles are of 
no probative value.  Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition).  
Furthermore, the doctor's opinion that it was impossible to 
ascertain whether the veteran's leukemia was indeed the 
result of exposure to Agent Orange, but that it was a very 
good possibility is speculative in nature when viewed as a 
whole.  A medical opinion expressed in the term of 
"possibility", the equivalent of "may", also implies that it 
"may not be possible" and it is to speculative to establish a 
nexus between the veteran's current CML and exposure to Agent 
Orange in service.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus).

More recently in a January 2004 letter,  Dr. Newsome stated 
that medically speaking, leukemia can remain dormant for many 
years before becoming active.  He believed that there could 
be a connection between the veteran's service in Vietnam from 
1968 to 1970 and his exposure to Agent Orange chemicals as a 
lineman with the leukemia he currently suffers with.  This 
opinion, as well as the opinions discussed above, was worded 
in terms strongly suggestive of speculation.  Medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  The Board finds that none of these 
opinions provides the required degree of medical certainty as 
to medical nexus evidence for the purpose of service 
connection.  See, e.g., Morris v. West, 13 Vet. App. 94; 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999). 
 
In accordance with the Agent Orange Act of 1991, Pub. L. 102-
4, 105 Stat. 11, the National Academy of Sciences (NAS) 
reviews and summarizes scientific evidence concerning the 
association between herbicide exposure used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure. Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, considering the strength of the scientific evidence 
and the appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease. 

Based on studies reviewed by the NAS, and all other sound 
medical and scientific information and analysis available, 
"the Secretary has found that the credible evidence against 
an association between leukemia (other than CLL) and 
herbicide exposure outweighs the credible evidence for such 
an association, and has determined that a positive 
association does not exist."  See 68 Fed. Reg. 27630-27641 
(May 20, 2003); see also 67 Fed. Reg. 42600 (June 24, 2002); 
66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 
2, 1999).  

Because the determination made by the Secretary is based on 
an analysis by the NAS of the scientific literature 
pertaining to herbicide exposure and the development of 
disease, which is published in the Federal Register, that 
finding is highly probative.  The veteran's private 
physicians did not provide any scientific studies in support 
of their statements to the effect that there was a 
relationship between Agent Orange exposure and the 
development of the veteran's CML.  The Board finds that the 
preponderance of the probative evidence of record shows that 
a positive association does not exist between Agent Orange 
exposure and the development of CML, thereby outweighing the 
opinions of Dr. Newsome and Dr. Bibawi. 

Therefore, as there is no probative medical evidence to 
establish Hickson element (3), the requisite medical nexus, 
the claim for service connection for CML must be denied.

2.  Anemia

As noted above, a claimant is not precluded from presenting 
proof of direct service connection between a disorder and 
exposure to Agent Orange, even if the disability in question 
is not among statutorily enumerated disorders which are 
presumed to be service-related, the presumption not being the 
sole method for showing causation. See Combee v. Brown, 
supra.  

Although the evidence shows that the veteran had anemia in 
February and March 2002, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
service medical records are negative for any complaints or 
findings of anemia and the first post service evidence of 
record of anemia is from 2002, more than 30 years after the 
veteran's separation from service.  The private medical 
records reveal an impression of anemia, secondary to 
medication for the treatment of non-service-connected CML.  
In addition, no medical opinion or other medical evidence 
relating the veteran's anemia to service or any incident of 
service has been presented. 

Accordingly, the veteran's claim for service connection for 
anemia on a theory of direct entitlement must be denied.

The Board now turns to whether service connection is 
warranted on a secondary basis for anemia.  In seeking 
service connection for anemia, the veteran has also asserted 
that his anemia may be caused or aggravated by his CML and/or 
the medications he takes for treatment of CML.  Even 
assuming, arguendo, that this were true, in view of the 
Board's decision denying service connection for CML, the 
primary disability, there is no legal basis for granting 
service connection for anemia pursuant to 38 C.F.R. § 
3.310(a).  See Sabonis v. Brown, 6 Vet.App. 426 (1994).


3.  Degeneration of discs in the lower back

The veteran contends that he has degeneration of discs in the 
lower back that are related to service, to include as due to 
Agent Orange exposure.  A review of the records reflects that 
post service there is no showing of arthritis within the one-
year period immediately following the veteran's discharge in 
January 1970.  Thus, presumptive service connection under 
38 C.F.R. §§ 3.307, 3.309 is not warranted.  Furthermore, 
although the records reflect that the veteran has complained 
of muscoskeletal aches and pains and the veteran was 
diagnosed with degenerative cervical spondylosis in August 
2002, the Board is unable to identify evidence that the 
veteran was diagnosed with degeneration of discs in the lower 
back.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  Furthermore, even assuming 
that the veteran has degeneration of discs in the lower back, 
there is no competent medical evidence showing that this 
disorder is attributable to service, to include exposure to 
Agent Orange.  Thus, the claim for service connection on a 
direct theory of entitlement must be denied.

The Board now turns to whether service connection is 
warranted on a secondary basis for degeneration of discs in 
the lower back.  In seeking service connection for 
degeneration of discs in the lower back, the veteran has also 
asserted that this condition may be caused or aggravated by 
his CML and/or the medications he takes for treatment of CML.  
Even assuming, arguendo, that this were true, in view of the 
Board's decision denying service connection for CML, the 
primary disability, there is no legal basis for granting 
service connection for degeneration of discs in the lower 
back pursuant to 38 C.F.R. § 3.310(a).  See Sabonis v. Brown, 
6 Vet.App. 426 (1994).

4.  A condition causing shortness of breath

As noted above, it is established that the veteran was 
exposed to herbicides during his Vietnam service.  Beyond 
those facts, however, there is no medical evidence of record 
that supports a claim for service connection for a disability 
manifested by shortness of breath.

It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  Shortness of breath is essentially a 
symptom, not a diagnosis of a disease entity.  The medical 
records associated with the file are negative for a 
disability manifested by SOB which is related to service.  
The only evidence is the veteran's assertions that he has a 
disability manifested by SOB.  The Board recognizes that he 
is competent to describe symptoms; however, he is not 
competent to give an opinion regarding a diagnosis or the 
etiology of a condition.  Consequently, his opinion lacks 
probative value.

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a chronic disability 
manifested by SOB which is due to service.  Consequently, the 
veteran's claim for service connection either on a direct or 
secondary basis must be denied.

C.  Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's, his sister's, and his 
representative's statements to the RO.   However, it is well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis, date of onset, or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (2006) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Therefore, the 
veteran's unsubstantiated allegations, no matter how sincere, 
cannot take the place of competent medical evidence.
 
In summary, the veteran's CML, anemia, degeneration of discs 
in the lower back, and a disability manifested by SOB are not 
conditions for which service connection may be presumed based 
on Agent Orange exposure.  The medical evidence of record 
shows the veteran's CML and anemia did not develop until many 
years after his discharge from the military, and none of the 
probative evidence serves to link his CML, anemia, and 
degeneration of discs in the lower back to his military 
service, to include herbicide exposure.  Furthermore, as 
service connection for CML was denied, there is no legal 
basis for granting service connection on a secondary basis 
for anemia, degeneration of discs in the lower back, and a 
disability manifested by SOB.  Thus, service connection for 
each disability on appeal fails on presumptive, direct, and 
secondary bases.

For these reasons, the preponderance of the evidence is 
against each of the veteran's claims, so there is no 
reasonable doubt to resolve in his favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for chronic myelogenous leukemia, to 
include as due to Agent Orange exposure, is denied.

Service connection for anemia, to include as due to Agent 
Orange exposure and as secondary to a service-connected 
disability, is denied.




	(CONTINUED ON NEXT PAGE)


Service connection for degeneration of discs in the lower 
back, to include as due to Agent Orange exposure and as 
secondary to a service-connected disability, is denied. 

Service connection for a disability manifested by shortness 
of breath, to include as due to Agent Orange exposure and as 
secondary to a service-connected disability, is denied.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


